Third District Court of Appeal
                                 State of Florida

                         Opinion filed February 17, 2021.
         Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D20-1601
                        Lower Tribunal No. 87-40231A
                            ________________


                           Donald Keith Rolling,
                                    Appellant,

                                       vs.

                           The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Donald Keith Rolling, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Rolling v. State, 218 So. 3d 911, 912 (Fla. 3d DCA

2016).